DETAILED ACTION
This Office Action is in response to the Amendment filed on 22 August 2022.
Claims 9-12, 14-15, 17-18, 24-25 and 27-31 are presented for examination.
Claims 9, 24 and 31 are amended.
Claims 1-8, 13, 16, 19-23 and 26 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 October 2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 22 August 2022 have been fully considered but they are not persuasive.  The reasons are set forth below.

Regarding Claims 1, 9 and 24, the Applicant argues:
(1)	Without conceding the merits of the rejection of independent claims 9, 24, and 31 under 35 U.S.C. § 103—and solely to expedite prosecution—Applicant has amended independent claims 9, 24, and 31. For example, independent claim 9 has been amended to recite, in part, “determining a signal type and a tone spacing associated with a reference signal, wherein the signal type corresponds to a data channel, wherein the tone spacing is determined based at least in part on the signal type.” Independent claims 24 and 31 have been amended to include similar features.
The Office Action contends that Gou discloses “determining a signal type . . . associated with a reference signal, wherein the signal type corresponds to a data channel,” as recited in previously presented independent claim 9. Office Action, p. 4 (citing Gou Jf [0165] and [0168]). But the Office Action has not shown that Gou, Khoshnevis, Nam, Kim, Xu, and Koutsimanis— alone or in any combination—teach or suggest the features of amended independent claim 9.
Gou generally discusses enabling “base stations to mutually inform about an occupation situation of [an] unlicensed carrier.” Gou, Abstract. For example, Gou states a base station may “use DCI/UCI to describe information about time that the unlicensed carrier is occupied by the base station.” /d. J [0121]. At the portions cited by the Office Action, Gou describes “the base station needs to simultaneously send a PSS/SSS and a PBCH and a demodulation signal,” or a “DMRS .. . in the unlicensed carrier to enable other base stations to be capable of being synchronized with the unlicensed carrier and demodulate the DCI.” /d. ¥ [0165]. Gou goes on to state “when the sending end is a base station, a PDCCH in first one, two, three, or four OFDM symbols of a subframe can be used to bear the information [e.g., the DCI].” /d. § [0168]. Gou further describes “the base station can determine the number of OFDM symbols occupied by the PDCCH according to the requirement of the number of scheduled UE.” /d. In other words, Gou describes a base station that transmits DCI indicating timing information when an unlicensed carrier is occupied by the base station. For the receiving base stations to decode the DCI and be synchronized in the unlicensed carrier, the base station also sends multiple signals (e.g., PSS/SSS, a PBCH, a demodulation signal, DMRS). Thus, Gou describes that, upon transmitting the multiple signals, the base station determines the quantity of OFDM symbols for a PDCCH carrying the DCI based on the quantity of scheduled UEs and transmits the PDCCH over the determined quantity of OFDM symbols.
However, determining a quantity of OFDM symbols for a control channel based on a number of scheduled UEs, as described in Gou, does not teach or suggest “determining a signal type .. . associated with a reference signal, wherein the signal type corresponds to a data channel,” let alone “determining a signal type and a tone spacing associated with a reference signal, wherein the signal type corresponds to a data channel, wherein the tone spacing is determined based at least in part on the signal type,” as recited in amended independent claim 9.
First, the Office Action alleges that the PBCH of Gou teaches or suggests “a signal type,” and that the DMRS of Gou teaches or suggests “a reference signal,” of amended independent claim 9. However, even under such an interpretation—which Applicant does not concede—there is no indication in Gou of a UE, let alone any wireless device, “determining the signal type .. . associated with a reference signal.” That is, as discussed herein, the base station in Gou transmits a PBCH or a DMRS to one or more base stations, such that the receiving base stations may demodulate a DCI, which is different from “determining a signal type .. . associated with a reference signal.” Further, there is no indication in Gou that the PBCH is associated with the DMRS. For example, in Gou, either the PBCH is transmitted or the DMRS is transmitted, not both, and thus the PBCH is not associated with the DMRS. Therefore, the PBCH and the DMRS of Gou cannot be relied on to teach or suggest “a signal type... . associated with a reference signal,” let alone “determining a signal type . . . associated with a reference signal” [Remarks, pages 6-8].

(2)	Second, the Office Action goes on to allege that the PDCCH of Gou, corresponds to “the signal type [which] corresponds to a data channel,” as recited in amended independent claim 9. However, the alleged signal type (e.g., PBCH) cannot also be a PDCCH. Further, a PDCCH cannot be relied upon to teach or suggest a data channel, at least because a physical downlink control channel (PDCCH) is used to transmit control signaling such as DCI, which is different than “a data channel.” A person with ordinary skill in the art would appreciate the distinction between a PDCCH and “a data channel,” as recited in amended independent claim 9.
Moreover, the Office Action concedes that Gou does not teach or suggest “determining a signal type and a tone spacing associated with a reference signal,” therefore it follows that Gou does not teach or suggest “wherein the tone spacing is determined based at least in part on the signal type,” as recited in amended independent claim 9. Thus, Gou does not teach or suggest the features of amended independent claim 9.
Nam does not overcome the deficiencies of Gou. The Office Action contends that Nam discloses “determining a signal type and a tone spacing associated with a reference signal,” as recited in independent claim 9. Office Action, p. 6 (citing Nam {J [0242] and [0244]). Nam is generally directed to “determining a first subcarrier spacing.” Nam, Abstract. At the portions cited by the Office Action, Nam states “a UE can detect a particular initial-access signal to determine an alternative OFDM numerology.” /d. J [0242]. For example, Nam describes “a first synchronization signal is mapped on a first subcarrier index.” /d. [0242]. Nam goes on to describe “the subcarrier index of the first synchronization signal comprises a plurality of frequency locations (subcarrier locations),” where “[t]he first synchronization signal is mapped on subcarriers corresponding to [the] frequency locations,” indicated in the subcarrier index. /d. 4 [0244]. That is, Nam discusses a UE detecting a synchronization signal and mapping the synchronization signal to a frequency location based on a subcarrier index of the synchronization signal.
However, determining a frequency location for a signal based on a subcarrier index, as discussed in Nam, does not teach, or suggest “determining a signal type and a tone spacing associated with a reference signal, wherein the signal type corresponds to a data channel, wherein the tone spacing is determined based at least in part on the signal type,” as recited in amended independent claim 9.
For example, there is no indication in Nam of “determining a signal type and tone spacing,” let alone where “the tone spacing 1s determined based at least in part on the signal type.” For example, Nam describes a UE choosing a frequency location based on a subcarrier index of the first synchronization signal, not “based at least in part on the signal type,” of the synchronization signal. That is, Nam describes the UE choosing a frequency location based on a parameter associated with the signal, which does not depend on the type of signal. Thus, Nam cannot be relied upon to teach or suggest “determining . . . tone spacing .. .wherein the tone spacing is determined based at least in part on the signal type,” as recited in amended independent claim 9.
Additionally, even if the first synchronization signal, as described in Nam, taught, or suggested the “reference signal,” as recited in amended independent claim 9—which Applicant does not concede—there is no indication, in Nam, that the first synchronization signal “corresponds to a data channel.” For example, Nam states, “the initial access signals,” include “sync signals, xPBCH for MIB, and ePBCH for SIB.” /d. [0258]. In other words, the sync signals (e.g., synchronization signals) are part of initial access signals, which are different from a “data channel.”
Therefore, at the very least, Nam merely discusses a UE detecting an initial access signal and determining the frequency location (e.g., subcarrier location) of the initial access signal based on a subcarrier index of the signal, which is different from “determining a signal type and a tone spacing associated with a reference signal, wherein the signal type corresponds to a data channel, wherein the tone spacing is determined based at least in part on the signal type,” as recited in amended independent claim 9.
The Office Action has not shown that Khoshnevis, Kim, Xu, and Koutsimanis overcome the deficiencies of Gou or Nam, nor does the Office Action suggest otherwise. Therefore, for at least these reasons, amended independent claim 9 is allowable over any combination of Gou, Khoshnevis, Nam, Kim, Xu, and Koutsimanis. Amended independent claims 24 and 31 include features similar to those of amended independent claim 9 and are likewise allowable for at least similar reasons.
Accordingly, Applicant requests that the rejection of independent claims 9, 24, and 31 under 35 U.S.C. § 103 be withdrawn.

The Examiner respectfully disagrees with this argument.

As per the first and second argument,
As indicated in the previous rejection and below, Gou discloses a method for wireless communication at a network entity, comprising: 
determining a signal type associated with a reference signal (see page 9, paragraphs 165, lines 1-5 and paragraph 168; determining a signal type/PBCH associated with a reference signal/demodulation reference signal (DMRS)), wherein the signal type corresponds to a data channel (see page 9, paragraph 165; wherein the signal type/DMRS corresponds to a data channel/PDCCH).
In other words, Guo discloses the base station simultaneously sends a PSS/SSS/(signal type) and a demodulation signal CRS/(reference signal) (only OFDM symbols bearing a PDCCH domain are sent).
Regarding Applicant’s argument “Further, there is no indication in Gou that the PBCH is associated with the DMRS. For example, in Gou, either the PBCH is transmitted or the DMRS is transmitted, not both, and thus the PBCH is not associated with the DMRS. Therefore, the PBCH and the DMRS of Gou cannot be relied on to teach or suggest “a signal type... . associated with a reference signal,” let alone “determining a signal type . . . associated with a reference signal”, paragraph 165 of Gou discloses the association of the PBCH and the DMRS.  Gou discloses the base station simultaneously sends a PBCH and a demodulation signal (DMRS).
Additionally, Nam discloses a method for wireless communication at a base station, comprising:
determining a signal type and a tone spacing associated with a reference signal (see paragraphs 242 and 244; determining a signal type/signal and a tone spacing/(OFDM numerology) associated with a reference signal//first synchronization signal), wherein the tone spacing is determined based at least in part on the signal type (see paragraphs 242 and 244; wherein the tone spacing/(OFDM numerology) is determined based at least in part on the signal type/signal).
In other words, paragraph 242 of Nam discloses the UE detects the signal and determines an OFDM numerology.  Figure 21 and paragraph 244 provide further details of determining the OFDM numerology base don the detected signal disclosed in paragraph 242.
Therefore, the combination of Gou and Nam discloses the broadly claimed limitation “determining a signal type and a tone spacing associated with a reference signal, wherein the signal type corresponds to a data channel, wherein the tone spacing is determined based at least in part on the signal type”.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9-12, 18, 24-25 and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gou et al (US 2017/0195888 A1), hereinafter Gou, in view of Khoshnevis et al (US 2014/0293881 A1), hereinafter Khoshnevis and further in view of Nam et al (US 2017/0201968 A1), hereinafter Nam. 

Regarding Claim 9, Gou discloses a method for wireless communication at a network entity, comprising: 
determining a signal type associated with a reference signal (see page 9, paragraphs 165, lines 1-5 and paragraph 168; determining a signal type/PBCH associated with a reference signal/demodulation reference signal (DMRS)), wherein the signal type corresponds to a data channel (see page 9, paragraph 165; wherein the signal type/DMRS corresponds to a data channel/PDCCH);
determining, based at least in part on the determined signal type (see page 9, paragraph 165, lines 1-5 and paragraph 168; based at least in part on the determined signal type/PBCH associated with a reference signal/demodulation reference signal (DMRS)), an amount of symbols to be used for transmission of the reference signal;
transmitting the reference signal via the determined amount of symbols in accordance with the signal type, and the signaling information (see page 9, paragraph 165; transmitting/sent the reference signal/DMRS via the determined amount of symbols/(only symbols bearing a PDCCH domain are sent) in accordance with the signal type/PBCH and the signaling information/OFDM symbols bearing a PDCCH domain are sent and other symbols of a PDSCH domain are not sent Note: signaling information refers to signaling information of a control channel (RRC, PDCCH, PUCCH) according to paragraph 80 of the specification).
Although Gou discloses a method for wireless communication at a base station as set forth above,
Gou does not explicitly disclose “identifying signaling information indicating the determined amount of symbols” or “transmitting the signaling information via one or more bits in downlink control information of a control channel”.
However, Khoshnevis discloses a method for wireless communication at a base station, comprising: 
identifying signaling information indicating the determined amount of symbols (see Figures 4-6 and paragraphs 59, 64 and 66; identifying signaling information/(signaling that includes the DMRS configuration 107 which includes a DMRS pattern defined as the resource elements occupied by the DMRS symbols) indicating/indicate the determined amount/number of symbols/symbols);
transmitting the signaling information via one or more bits in downlink control information of a control channel (see page 4, paragraphs 64 and 66; transmitting/sent the signaling information/(signaling that includes the DMRS configuration 107) via one or more bits in downlink control information/DCI of a control channel/PDCCH); and 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “identifying signaling information indicating the determined amount of symbols” or “transmitting the signaling information via one or more bits in downlink control information of a control channel” as taught by Khoshnevis in the system of Gou to provide systems and methods that improve communication flexibility and/or efficiency may be beneficial (see page 1, paragraph 4, lines 5-7 of Khoshnevis).
Although the combination of Gou and Khoshnevis discloses a method for wireless communication at a base station as set forth above,
The combination of Gou and Khoshnevis does not explicitly disclose “determining a signal type and a tone spacing associated with a reference signal” or “wherein the tone spacing is determined based at least in part on the signal type” or “determining, based at least in part on the determined signal type and determined tone spacing” or “determined amount of symbols in accordance with the signal type, the tone spacing, and the signaling information”.
However, Nam discloses a method for wireless communication at a base station, comprising:
determining a signal type and a tone spacing associated with a reference signal (see paragraphs 242 and 244; determining a signal type/signal and a tone spacing/(OFDM numerology) associated with a reference signal//first synchronization signal), wherein the tone spacing is determined based at least in part on the signal type (see paragraphs 242 and 244; wherein the tone spacing/(OFDM numerology) is determined based at least in part on the signal type/signal);
determining, based at least in part on the determined signal type and determined tone spacing (see Figure 7 and paragraphs 73, 85, 205, 122, 227-228 and 237; based at least in part on the determined signal type/(reference signal) and determined tone spacing/subcarrier spacing),
determined amount of symbols in accordance with the signal type (see Figure 7 and paragraphs 73, 85, 205, 122, 227-228 and 237; determined amount/number of symbols/symbols in accordance with the signal type/RRC signaling), the tone spacing (see paragraphs 242 and 244; the tone spacing/(OFDM numerology), and the signaling information (see Figure 7 and paragraphs 73, 85, 205, 122, 227-228 and 237; and the signaling information/reference signal).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “determining a signal type and a tone spacing associated with a reference signal” or “wherein the tone spacing is determined based at least in part on the signal type” or “determining, based at least in part on the determined signal type and determined tone spacing” or “determined amount of symbols in accordance with the signal type, the tone spacing, and the signaling information” as taught by Nam in the combined system of Gou and Khoshnevis to provide multiple services in advanced communication systems (see page 1, paragraph 2, lines 3-4 of Nam).
Regarding Claim 10, Gou discloses the method, wherein: 
the determined amount of symbols are used in a time duration which denotes a subframe (see page 9, paragraph 165, lines 1-5; the determined amount of symbols/(only symbols bearing a PDCCH domain are sent) are used in a time/time duration which denotes a subframe/subframe).
Regarding Claim 11, Although Gou discloses the method as set forth above,
Gou does not explicitly disclose “selecting the amount of symbols from a set of predetermined symbols corresponding to a communication scenario”.
However, Khoshnevis discloses the method, wherein determining amount of symbols comprises:
selecting the amount of symbols from a set of predetermined symbols corresponding to a communication scenario (see Figure 4 and paragraph 129; FIG. 4 is a block diagram illustrating examples of DMRS patterns 423a-c. A DMRS pattern 423 may be defined as the resource elements occupied by the DMRS symbols.  For example, the shaded resource elements in FIG. 4 may be occupied by DMRS symbols.  A DMRS pattern 423 may also be referred to as a DMRS resource element pattern.  The DMRS pattern 423 may indicate the number of symbols allocated for transmission of a codeword (in rate matching) associated with a PDSCH transmission).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “selecting the amount of symbols from a set of predetermined symbols corresponding to a communication scenario” as taught by Khoshnevis in the system of Gou to provide systems and methods that improve communication flexibility and/or efficiency may be beneficial (see page 1, paragraph 4, lines 5-7 of Khoshnevis).
Regarding Claim 12, Gou discloses the method, wherein:
the communication scenario comprises at least one of a scheduling procedure (see page 9, paragraph 165, lines 1-5; base station schedules resources).
Regarding Claim 18, Gou the method, wherein
the control channel comprises a physical downlink control channel (page 9, paragraph 165, lines 1-5; the control channel comprises a physical downlink control channel/PDCCH).
Regarding Claim 24, Guo discloses a method for wireless communication at a user equipment (UE), comprising: 
determining a signal type associated with a reference signal (see page 9, paragraph 165; determining a signal type/PBCH associated with a reference signal/demodulation reference signal (DMRS)), wherein the signal type corresponds to a data channel (see page 9, paragraph 165; wherein the signal type/DMRS corresponds to a data channel/PDCCH);
Reply to Office Action dated December 21, 2021 determining the amount of symbols to be used for reception of the reference signal based at least in part on the determined signal type, and the received signaling information (see page 9, paragraph 162 and paragraph 165, lines 1-5 and paragraph 168; determining the amount of symbols/(only symbols bearing a PDCCH domain are sent) to be used for reception/sent of the reference signal/DMRS based at least in part on the determined signal type/PBCH and the received/receives signaling information/(OFDM symbols bearing a PDCCH domain are sent and other symbols of a PDSCH domain are not sent) Note: “to be” is functional language and has no patentable weight); and 
receiving the reference signal via the determined amount of symbols in accordance with the signal type, and the signaling information  (see page 9, paragraph 165; receiving/sent the reference signal/DMRS via the determined amount of symbols/(only symbols bearing a PDCCH domain are sent) in accordance with the signal type/PBCH and the signaling information/OFDM symbols bearing a PDCCH domain are sent and other symbols of a PDSCH domain are not sent Note: signaling information refers to signaling information of a control channel (RRC, PDCCH, PUCCH) according to paragraph 80 of the specification).
Although Gou discloses a method for wireless communication at a user equipment (UE) as set forth above,
Gou does not explicitly disclose “receiving, via one or more bits in downlink control information of a control channel, signaling information indicating an amount of symbols to be used for reception of the reference signalPage 3 of 10App. No. 15/369,602PATENTAmendment dated December 21, 2020Reply to Office Action dated October 20, 2020”.
However, Khoshnevis discloses a method for wireless communication at a user equipment (UE), comprising: 
receiving, via one or more bits in downlink control information of a control channel (see page 4, paragraphs 64 and 66; receiving/sent, via one or more bits in downlink control information/DCI of a control channel/PDCCH), signaling information indicating an amount of symbols to be used for reception of the reference signal (see Figures 4-6 and page 4, paragraphs 59 and 64-66; signaling information/(signaling that includes the DMRS configuration 107) indicating/indicate an amount/number of symbols/symbols to be used for reception/(inform the UE) of the reference signal/DMRS Note: “to be” is functional language and has no patentable weight);
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “receiving, via one or more bits in downlink control information of a control channel, signaling information indicating an amount of symbols to be used for reception of the reference signal” as taught by Khoshnevis in the system of Gou to provide systems and methods that improve communication flexibility and/or efficiency may be beneficial (see page 1, paragraph 4, lines 5-7 of Khoshnevis).
Although the combination of Gou and Khoshnevis discloses a method for wireless communication at a UE as set forth above,
The combination of Gou and Khoshnevis does not explicitly disclose “determining a signal type and a tone spacing associated with a reference signal” or “wherein the tone spacing is determined based at least in part on the signal type” or “determining the amount of symbols to be used for reception of the reference signal based at least in part on the determine signal type, the determined tone spacing, and the received signaling information” or “receiving the reference signal via the determined amount of symbols in accordance with the signal type, the tone spacing, and the signaling information”.
However, Nam discloses a method for wireless communication at a user equipment (UE), comprising: 
determining a signal type and a tone spacing associated with a reference signal (see paragraphs 242 and 244; determining a signal type/signal and a tone spacing/(OFDM numerology) associated with a reference signal//first synchronization signal), wherein the tone spacing is determined based at least in part on the signal type (see paragraphs 242 and 244; wherein the tone spacing/(OFDM numerology) is determined based at least in part on the signal type/signal);
determining the amount of symbols to be used for reception of the reference signal based at least in part on the determined signal type (see Figure 7 and paragraphs 73, 85, 205, 122, 227-228 and 237; determining the amount/number of symbols/symbols to be used for reception of the reference signal/(reference signal) based at least in part on the determined signal type/reference signal), the determined tone spacing (see paragraphs 242 and 244; the determined tone spacing/(OFDM numerology), and the received signaling information (see Figure 7 and paragraphs 73, 85, 205, 122, 227-228 and 237; and the received/signaling signaling information/reference signal); and 
receiving the reference signal via the determined amount of symbols in accordance with the signal type (see Figure 7 and paragraphs 73, 85, 205, 122, 227-228 and 237; receiving the reference signal/(RRC signal) via determined amount/number of symbols/symbols in accordance with the signal type/RRC signaling), the tone spacing (see paragraphs 242 and 244; the tone spacing/(OFDM numerology), and the signaling information (see Figure 7 and paragraphs 73, 85, 205, 122, 227-228 and 237; and the signaling/signaling information/reference signal).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “determining a signal type and a tone spacing associated with a reference signal” or “wherein the tone spacing is determined based at least in part on the signal type” or “determining the amount of symbols to be used for reception of the reference signal based at least in part on the determine signal type, the determined tone spacing, and the received signaling information” or “receiving the reference signal via the determined amount of symbols in accordance with the signal type, the tone spacing, and the signaling information” as taught by Nam in the combined system of Gou and Khoshnevis to provide multiple services in advanced communication systems (see page 1, paragraph 2, lines 3-4 of Nam).
Regarding Claim 25, Although Gou discloses the method as set forth above,
Gou does not explicitly disclose “combining multiple symbols based at least in part on the determined amount of symbols”.
However, Khoshnevis discloses the method, wherein receiving the reference signal comprises:
combining multiple symbols based at least in part on the determined amount of symbols (see paragraph 100; the DMRS configuration 107 may include a combination of DMRS sequences).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “combining multiple symbols based at least in part on the determined amount of symbols” as taught by Khoshnevis in the system of Gou to provide systems and methods that improve communication flexibility and/or efficiency may be beneficial (see page 1, paragraph 4, lines 5-7 of Khoshnevis).
Regarding Claim 30, Gou discloses the method, wherein: 
the control channel comprises a physical downlink control channel (page 9, paragraph 165, lines 1-5; the control channel comprises a physical downlink control channel/PDCCH).
Regarding Claim 31, Guo discloses a method for wireless communication at a user equipment (UE), comprising: 
determining a signal type associated with a reference signal, wherein the signal type corresponds to a data channel (see page 9, paragraph 165; determining a signal type/PBCH associated with a reference signal/demodulation reference signal (DMRS)), wherein the signal type corresponds to a data channel (see page 9, paragraph 165; wherein the signal type/DMRS corresponds to a data channel/PDCCH); 
determining the amount of symbols to be used for transmission of the reference signal based at least in part on the determined signal type, and the signaling information (see page 9, paragraph 162 and paragraph 165, lines 1-5 and paragraph 168; determining the amount of symbols/(only symbols bearing a PDCCH domain are sent) to be used for reception/sent of the reference signal/DMRS based at least in part on the determined signal type/PBCH and the received/receives signaling information/(OFDM symbols bearing a PDCCH domain are sent and other symbols of a PDSCH domain are not sent) Note: “to be” is functional language and has no patentable weight); and 
transmitting the reference signal based at least in part on the determined amount of symbols in accordance with the signal type, and the signaling information (see page 9, paragraph 165; transmitting/sent the reference signal/DMRS based at least in part on the determined amount of symbols/(only symbols bearing a PDCCH domain are sent) in accordance with the signal type/PBCH and the signaling information/(OFDM symbols bearing a PDCCH domain are sent and other symbols of a PDSCH domain are not sent) Note: signaling information refers to signaling information of a control channel (RRC, PDCCH, PUCCH) according to paragraph 80 of the specification).
Although Gou discloses a method for wireless communication at a user equipment as set forth above,
Gou does not explicitly disclose “receiving, via one or more bits in downlink control information of a control channel, signaling information indicating an amount of symbols to be used for transmission of the reference signal”.
However, Khoshnevis discloses a method for wireless communication at a user equipment (UE), comprising: 
receiving, via one or more bits in downlink control information of a control channel (see page 4, paragraphs 64 and 66; receiving/sent, via one or more bits in downlink control information/DCI of a control channel/PDCCH), signaling information indicating an amount of symbols to be used for transmission of the reference signal (see Figures 4-6 and page 4, paragraphs 59 and 64-66; signaling information/(signaling that includes the DMRS configuration 107) indicating/indicate an amount/number of symbols/symbols to be used for transmission/sent of the reference signal/DMRS Note: “to be” is functional language and has no patentable weight);
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “receiving, via one or more bits in downlink control information of a control channel, signaling information indicating an amount of symbols to be used for transmission of the reference signal” as taught by Khoshnevis in the system of Gou to provide systems and methods that improve communication flexibility and/or efficiency may be beneficial (see page 1, paragraph 4, lines 5-7 of Khoshnevis).
Although the combination of Gou and Khoshnevis discloses a method for wireless communication at a user equipment as set forth above,
The combination of Gou and Khoshnevis does not explicitly disclose “determining a signal type and a tone spacing associated with a reference signal” or “wherein the tone spacing is determined based at least in part on the signal type” or “determining the amount of symbols to be used for transmission of the reference signal based at least in part on the determined signal type, the tone spacing, and the signaling information” or “transmitting the reference signal based at least in part on the determined amount of symbols in accordance with the signal type, the tone spacing, and the signaling information”.
However, Nam discloses a method for wireless communication at a user equipment, comprising:
determining a signal type and a tone spacing associated with a reference signal (see paragraphs 242 and 244; determining a signal type/signal and a tone spacing/(OFDM numerology) associated with a reference signal//first synchronization signal) wherein the tone spacing is determined based at least in part on the signal type (see paragraphs 242 and 244; wherein the tone spacing/(OFDM numerology) is determined based at least in part on the signal type/signal);
determining the amount of symbols to be used for reception of the reference signal based at least in part on the determined signal type (see Figure 7 and paragraphs 73, 85, 205, 122, 227-228 and 237; determining the amount/number of symbols/symbols to be used for reception/transmission of the reference signal/(reference signal) based at least in part on the determined signal type/reference signal), the determined tone spacing (see paragraphs 242 and 244; the determined tone spacing/(OFDM numerology), and the received signaling information (see Figure 7 and paragraphs 73, 85, 205, 122, 227-228 and 237; and the received/signaling signaling information/reference signal); and 
transmitting the reference signal based at least in part on the determined amount of symbols in accordance with the signal type (see Figure 7 and paragraphs 73, 85, 205, 122, 227-228 and 237; transmitting/transmission the reference signal/(RRC signal) based at least in part on the determined amount/number of symbols/symbols in accordance with the signal type/RRC signaling), the tone spacing (see paragraphs 242 and 244; the tone spacing/(OFDM numerology), and the signaling information (see Figure 7 and paragraphs 73, 85, 205, 122, 227-228 and 237; and the signaling/signaling information/reference signal).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “determining a signal type and a tone spacing associated with a reference signal” or “wherein the tone spacing is determined based at least in part on the signal type” or “determining the amount of symbols to be used for transmission of the reference signal based at least in part on the determined signal type, the tone spacing, and the signaling information” or “transmitting the reference signal based at least in part on the determined amount of symbols in accordance with the signal type, the tone spacing, and the signaling information” as taught by Nam in the combined system of Gou and Khoshnevis to provide multiple services in advanced communication systems (see page 1, paragraph 2, lines 3-4 of Nam).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gou in view of Khoshnevis and further in view of Nam and further in view of Kim et al (US 9,622,202 B2), hereinafter Kim.

Regarding Claim 14, Although the combination Gou, Khoshnevis and Nam discloses the method as set forth above,
The combination Gou, Khoshnevis and Nam does not explicitly disclose “determining a second amount of symbols of a second reference signal” or “Page 2 of 9App. No. 15/369,602PATENTAmendment dated July 2, 2020 Reply to Office Action dated April 21, 2020identifying second signaling information indicating the determined second amount of symbols” or “transmitting the second signaling information via the control channel” or “transmitting the second reference signal based at least in part on the determined second amount of symbols”.
However, Kim discloses the method, comprising:
determining a second amount of symbols of a second reference signal (see column 19, lines 51-57; The constant N (i.e., the repetition factor) used for the repetitive characteristic of the repetitive synchronization signal may be used fixedly to each center frequency used in the super-high wireless access system or semi-statically to increase estimation performance); 
identifying second signaling information indicating the determined second amount of symbols (see Table 3 and column 12, lines 62-64; In Table 3 a subcarrier spacing of 15 kH used in LTE Rel-8/9/10 is assumed for a center frequency of 2 GHz, and a subcarrier spacing of 104.25 kH is assumed for center frequencies of 30 GHz and 60 GHz);
transmitting the second signaling information via the control channel (see Figure 7 and column 18, lines 4-7; Figure 7 discloses an eNB transmits a repetitive factor N to a UE by a higher-layer signal (e.g., an RRC signal or a MAC signal), for generating a repetitive sequence (S710)); and
transmitting the second reference signal based at least in part on the determined second amount of symbols (see Figure 7 and column 18, lines 4-7; Figure 7 discloses an eNB transmits a repetitive factor N to a UE by a higher-layer signal (e.g., an RRC signal or a MAC signal), for generating a repetitive sequence (S710)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “determining a second amount of symbols of a second reference signal” or “Page 2 of 9App. No. 15/369,602PATENTAmendment dated July 2, 2020 Reply to Office Action dated April 21, 2020identifying second signaling information indicating the determined second amount of symbols” or “transmitting the second signaling information via the control channel” or “transmitting the second reference signal based at least in part on the determined second amount of symbols” as taught by Kim in the combined system of Gou, Khoshnevis and Nam to define a synchronization signal/channel in a super-high frequency band (see column 1, lines 55-56 of Kim).

Claims 15 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gou in view of Khoshnevis and further in view of Nam and further in view of Xu et al (US 2015/0280871 A1), hereinafter Xu.

Regarding Claim 15, Although the combination Gou, Khoshnevis and Nam discloses the method as set forth above,
The combination Gou, Khoshnevis and Nam does not explicitly disclose “determining a symbol duration for each of the amount of symbols, wherein transmitting the reference signal is based at least in part on the symbol duration”.
However, Xu discloses the method, further comprising:
determining a symbol duration for each of the amount of symbols, wherein transmitting the reference signal is based at least in part on the symbol duration (see Figure 3 and page 8, paragraph 87, lines 10-12; Burst mode symbol may have reduced symbol duration relative to the legacy OFDM (of SC-FDM) symbols 366).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “determining a symbol duration for each of the amount of symbols, wherein transmitting the reference signal is based at least in part on the symbol duration” as taught by Xu in the combined system of Gou, Khoshnevis and Nam to reduce latency between a trigger and initiation of communications (see page 1, paragraph 6, lines 7-8 of Xu).
Regarding Claim 27, Although the combination Gou, Khoshnevis and Nam discloses the method as set forth above,
The combination Gou, Khoshnevis and Nam does not explicitly disclose “receiving the second reference signal via the determined second amount of symbols in accordance with the second signaling information”.
However, Kim discloses the method, further comprising: 
receiving the second reference signal via the determined second amount of symbols in accordance with the second signaling information (see Figure 7 and column 18, lines 4-7; Figure 7 discloses an eNB transmits a repetitive factor N to a UE by a higher-layer signal (e.g., an RRC signal or a MAC signal), for generating a repetitive sequence (S710)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “receiving the second reference signal via the determined second amount of symbols in accordance with the second signaling information” as taught by Kim in the combined system of Gou, Khoshnevis and Nam to define a synchronization signal/channel in a super-high frequency band (see column 1, lines 55-56 of Kim).
Although the combination of Gou, Khoshnevis, and Kim discloses the method as set forth above,
The combination of Gou, Khoshnevis and Kim does not explicitly disclose “receiving, via the control channel, second signaling information indicating a second amount of symbols to be used for reception of a second channel” or “determining the second amount of symbols to be used for reception of the second reference signal based at least in part on the received second signaling information”.
However, Xu discloses the method, further comprising:
receiving (see Figure 3 and page 8, paragraph 85 lines 9-10; receiving/transmission), via the control channel (see Figure 3 and page 8, paragraph 89, lines 1-4; via a control channel/PDCCH), second signaling information indicating a second amount of symbols to be used for reception of a second reference signal (see Figure 10B and page 11, paragraph 110, lines 1-5; second signaling information/(downlink control information which may include, for example, information regarding transmission schemes, etc) indicating/DCI a second amount/seven of symbols/(OFDM symbols 366) to be used for reception of a second reference signal/frame 310 Note: “to be used for” is functional language and has no patentable weight); 
determining the second amount of symbols to be used for reception of the reference signal based at least in part on the received second signaling information (see Figure 16, step 1620 and page 8, paragraph 87, lines 7-9 and 11-15 and page 16, paragraph 149, lines 1-3; At block 1620, the eNB, UE, or device may determine transmission resources that are to be used for receiving one or more subframes having the second subframe type).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “receiving, via the control channel, second signaling information indicating a second amount of symbols to be used for reception of a second channel” or “determining the second amount of symbols to be used for reception of the second reference signal based at least in part on the received second signaling information” as taught by Xu in the combined system of Gou, Khoshnevis and Kim to reduce latency between a trigger and initiation of communications (see page 1, paragraph 6, lines 7-8 of Xu).
Regarding Claim 28, Although the combination Gou, Khoshnevis and Nam discloses the method as set forth above,
The combination Gou, Khoshnevis and Nam does not explicitly disclose “determining a symbol duration for each of the amount of symbols, wherein receiving the reference signal is based at least in part on the determined symbol duration”.
However, Xu discloses the method, further comprising:
determining a symbol duration for each of the amount of symbols, wherein receiving the reference signal is based at least in part on the determined symbol duration (see Figure 3 and page 8, paragraph 87, lines 10-12; Burst mode symbol may have reduced symbol duration relative to the legacy OFDM (of SC-FDM) symbols 366).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “determining a symbol duration for each of the amount of symbols, wherein receiving the reference signal is based at least in part on the determined symbol duration” as taught by Xu in the combined system of Gou, Khoshnevis and Nam to reduce latency between a trigger and initiation of communications (see page 1, paragraph 6, lines 7-8 of Xu).

Claims 17 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gou in view of Khoshnevis and further in view of Nam and further in view of Koutsimanis et al (US 2014/0233457 A1), hereinafter Koutsimanis.

Regarding Claim 17, Although the combination Gou, Khoshnevis and Nam discloses the method as set forth above,
The combination Gou, Khoshnevis and Nam does not explicitly disclose the reference signal comprises one of a beam refinement reference signal, beam reference signal, a channel state information reference signal”.
However, Koutsimanis discloses the method, further comprising:
the reference signal comprises one of a beam refinement reference signal, beam reference signal, a channel state information reference signal (see paragraph 110; the reference signal comprises one a channel state information reference signal/channel state information reference signal).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “the reference signal comprises one of a beam refinement reference signal, beam reference signal, a channel state information reference signal” as taught by Koutsimanis in the combined system of Gou, Khoshnevis and Nam to improve interference mitigation (see page 5, paragraph 32, lines 16-18 of Koutsimanis).
Regarding Claim 29, Although the combination Gou, Khoshnevis and Nam discloses the method as set forth above,
The combination Gou, Khoshnevis and Nam does not explicitly disclose the reference signal comprises one of a beam refinement reference signal, beam reference signal, a channel state information reference signal”.
However, Koutsimanis discloses the method, further comprising:
the reference signal comprises one of a beam refinement reference signal, beam reference signal, a channel state information reference signal (see paragraph 110; the reference signal comprises one a channel state information reference signal/channel state information reference signal).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “the reference signal comprises one of a beam refinement reference signal, beam reference signal, a channel state information reference signal” as taught by Koutsimanis in the combined system of Gou, Khoshnevis and Nam to improve interference mitigation (see page 5, paragraph 32, lines 16-18 of Koutsimanis).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tooher et al (US 2017/0290008 A1) discloses Systems and Methods of Operating With Different Transmisison Time Interval (TTI) Durations.  Specifically, see paragraph 84.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385. The examiner can normally be reached M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.M/Examiner, Art Unit 2469                                                                                                                                                                                                         /Ian N Moore/ Supervisory Patent Examiner, Art Unit 2469